DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.  
The Examiner respectfully submits that one with ordinary skill in the art with possession of Lysyansky would have found it obvious that accurately targeting a cyclically moving organ would involve accounting for said cyclical motion.  While Lysyansky teaches triggering the acquisition of an image, the triggering mechanism is doing the exact thing, which is initiating the release of an ultrasound pulse.
The Examiner respectfully disagrees that “motion artifacts are an imaging problem”.  This is not true because a general definition of “artifact” is “a product of artificial character due usually to extraneous agency”.  Not accounting for the cyclical motion of an organ being targeted by therapeutic energy would indeed introduce a motion-related artifact to the results of the claimed diagnosis and treatment method.
The Examiner respectfully submits, with respect to claim 12, that Lysyansky adequately addresses the claimed “four different energy patterns”.  The same can be said of claims 15-18.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound Enhanced Prehospital Thrombolysis Using Microbubbles Infusion in Patients with Acute ST Elevation Myocardial Infarction: Pilot of the Sonolysis Study” by J. Slikkerveer et al. Ultrasound in Med. & Biol. Vol. 38, No. 2, pp.247-252, 2012 (hereinafter as Slikkerveer, of record) in view of Lysyansky (US 2002/0165455, of record).
Regarding claim 1, Slikkerveer discloses a method for diagnosing and treating coronary artery disease comprising: identifying a coronary artery; directing an ultrasound probe towards the coronary artery to image an anatomy; and performing sonothrombolysis at the coronary artery by transmitting therapeutic energy to the coronary artery (p.248, right column: “Ultrasound therapy was performed…”).  Slikkerveer does not explicitly disclose acquiring a measure of a timing of a heart cycle and performing the sonothrombolysis during intervals which are synchronized with the heart cycle.  However, Lysyanksy teaches ECG triggering of an ultrasound imaging system ([0071]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
(p.248: “microbubble Luminity”).
Regarding claim 3 and 4, Slikkerveer discloses transmitting therapeutic energy to the coronary artery during consecutive heartbeats (p.248, right column: “Ultrasound therapy was performed…”).  Slikkerveer does not explicitly disclose synchronizing/gating with an ECG signal.  However, Lysyanksy teaches ECG triggering of an ultrasound imaging system ([0071]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 5, Slikkerveer discloses transmitting therapeutic energy to the coronary artery during consecutive heartbeats (p.248, right column: “Ultrasound therapy was performed…”).  Slikkerveer does not explicitly disclose the transmitting during intervals which are synchronized with the heart cycle.  However, Lysyanksy teaches ECG triggering of an ultrasound imaging system ([0071]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the triggering of Lysyansky to the sonothrombolysis of Slikkerveer, as to provide enhanced accuracy in targeting a region of interest and a reduction of motion artifacts.
Regarding claim 6, Slikkerveer does not explicitly disclose transmitting therapeutic energy to the coronary artery during non-consecutive heartbeats.  However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 7, Slikkerveer does not explicitly disclose not transmitting therapeutic energy to the coronary artery during one or more heartbeats between the non-consecutive heartbeats.  However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective timing of Lysyanksy to the scanning of Slikkerveer, as to provide control over a scan timing.
Regarding claim 8, Slikkerveer discloses selecting a timing between the intervals based on a rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).
Regarding claim 9, Slikkerveer does not explicitly disclose selecting a long timing between intervals for a slow rate of microbubble replenishment and a short timing between intervals for a fast rate of microbubble replenishment.  However, Slikkerveer does teach accounting for the rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  One having ordinary skill would have known that a slower rate of replenishment would require a longer time to reach sufficient replenishment relative to a faster rate of replenishment, which would require relatively less time (note the standard flow rate formula: rate of flow = volume/time).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective interval timing that’s dependent upon a flow rate.
Regarding claim 10, Slikkerveer does not explicitly disclose selecting a long timing between intervals for a microvasculature bed and a short timing between intervals for a coronary (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  One having ordinary skill would have known that a slower rate of replenishment in lower flow region (microvascular bed, narrower) would require a longer time to reach sufficient replenishment relative to a faster rate of replenishment in a higher flow region (coronary artery, wider), which would require relatively less time (note the standard flow rate formula: rate of flow = volume/time).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective interval timing that’s dependent upon a flow rate.
Regarding claim 11, Slikkerveer does not explicitly disclose transmitting therapeutic energy to the coronary artery in different energy patterns during two or more consecutive heart cycles.  However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]) wherein the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective timing of Lysyanksy to the scanning of Slikkerveer, as to provide control over energy patterns and scan timing.
Regarding claim 12, Slikkerveer does not explicitly disclose transmitting four different energy patterns for four consecutive heart cycles.  However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]) wherein the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective timing of Lysyanksy to the scanning of Slikkerveer, as to provide control over energy patterns and scan timing.
Regarding claim 13, Slikkerveer does not explicitly disclose varying the therapeutic energy transmission level from one transmission interval to the next.  However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]) wherein the energy patterns may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective timing of Lysyanksy to the scanning of Slikkerveer, as to provide control over energy patterns and scan timing.
Regarding claim 14, Slikkerveer does not explicitly disclose performing sonothrombolysis at a microvasculature bed on an interleaved basis with the coronary artery sonothrombolysis.  However, Lysyanksky teaches interleaved scanning of different regions ([0039]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the interleaved scanning of Lysyanksky to the regions of Slikkerveer, as to provide separate targeting zones.
Regarding claim 15, Slikkerveer does not explicitly disclose transmitting therapeutic energy at the microvasculature bed less frequently and at a lower energy level than therapeutic energy is transmitted at the coronary artery.  However, Lysyansky teaches that the frequency and energy of a beam may be optimized ([0040]).  Thus, it would have been obvious to one of 
Regarding claim 16, Slikkerveer does not explicitly disclose varying the periodicity from one transmission interval to the next.   However, Lysyanksy teaches the use of ECG triggering to scan a region at particular times in a cardiac cycle ([0071]) wherein the pulse length may be varied and combined to optimize a scan ([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective lengthening of Lysyanksy to the scanning of Slikkerveer, as to provide control over energy patterns and scan timing.
Regarding claim 17, Slikkerveer does not explicitly disclose transmitting therapeutic energy at the microvasculature bed less frequently than therapeutic energy is transmitted at the coronary artery.  However, Slikkerveer does teach accounting for the rate of microbubble replenishment (p.248, right column: “applied intermittently to ensure the microbubbles replenished”).  One having ordinary skill would have known that a slower rate of replenishment in lower flow region (microvascular bed, narrower) would require a longer time to reach sufficient replenishment relative to a faster rate of replenishment in a higher flow region (coronary artery, wider), which would require relatively less time (note the standard flow rate formula: rate of flow = volume/time).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selective interval timing that’s dependent upon a flow rate.
([0040]: “an operator could vary any combination of pulse length, frequency, direction, or energy, to create the first and second transmission regions”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective energy levels of Lysyanksy to the scanning of Slikkerveer, as to provide selective control over energy levels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793